1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11   SALLY JEAN L.,                    )           CASE NO. EDCV 18-1104-AGR
                                       )
12               Plaintiff,            )
                                       )           JUDGMENT
13               vs.                   )
                                       )
14   NANCY A. BERRYHILL, Commissioner )
     of Social Security,               )
15                                     )
                            Defendant. )
16                                     )
17
18         IT IS HEREBY ADJUDGED that judgment is entered for the Plaintiff and that
19   this action is remanded to the Commissioner for further proceedings consistent with
20   the Memorandum Opinion and Order.
21
22
23   DATED: February 20, 2019
                                                    ALICIA G. ROSENBERG
24                                              United States Magistrate Judge
25
26
27
28
